367 F.2d 386
John Clifford JAMES, Appellant,v.Lawrence E. WILSON, Warden, San Quentin Prison, Appellee.
No. 20632.
United States Court of Appeals Ninth Circuit.
October 10, 1966.

John Clifford James, in pro. per.
Thomas C. Lynch, Atty. Gen. of Cal., Michael J. Phelan, Paul N. Halvonik, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before MADDEN, Judge of the Court of Claims, and KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
In the light of Johnson v. State of New Jersey, 384 U.S. 719, 86 S. Ct. 1772, 16 L. Ed. 2d 882 (1966), the district court correctly rejected appellant's petition for habeas corpus insofar as it was based upon Escobedo v. State of Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977 (1964). The district court erred, however, in holding that "The remaining allegations of the petition relate to questions of evidence which do not raise a substantial federal question." As we read the petition, appellant alleges that his conviction was based in part upon (1) oral admissions obtained from appellant by the use of threats and physical violence, and (2) the confession of an accomplice who was not produced for cross-examination. These allegations raise substantial constitutional issues. We do not consider whether appellant has exhausted his state remedies since the district court has not yet passed upon that question.


2
Reversed and remanded for further proceedings not inconsistent with this opinion.